Title: To Thomas Jefferson from John F. Oliveira Fernandes, 24 January 1805
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Norfolk—Jany—24th. 1805
                  
                  Your esteemed favour of 4th. instt. came duly to hand & this day we have shipped on board the Schooner Mary-Cobb One quartercask Lond: par. Porto & a few gallons of Bucéllas fined Wine being the last Stock of that kind of 10 years Old; in bottles—& well cased—wich we flatter ourselves will meet Your approbation.
                  Enclosed we take the liberty to present You our Price current, as we ship from Madeira, together with a ticket of Wines on hand at Norfolk.   Should You honor us with an order, we can supply You directly from Madiera, Lisbon or any port of Spain with wines of Supirior qualities to any imported into America—
                  We have at present a few Casks of Lond: par. Sherry wine of the best quality & which we recommend.
                  We have the honor to subscribe ourselves
                  Sir. Your very Obidt. Servants—
                  
                     Oliveira Fernandes & co.
                  
                Enclosure
                                    
                     
                        Norfolk January 22d. 1805
                     
                     Honble. Thomas Jefferson Bought of Oliveira Fernandes & Co.
                     
                        
                           
                              2 Hhd.
                              35 Gallons London particular
                              
                              
                              
                           
                           
                              cases
                              
                                    Porto, Wine
                              @ $2:25 ⅌ Gl.
                              78
                              75
                           
                           
                              marked
                              12½ Glls. Bucellas Wine 10 Yrs. old
                              @ 4$ ⅌ G:
                              50
                              "
                           
                           
                              G & J
                              2 hundred Bottles
                              @ 7:50 ⅌ C:
                              15
                              "
                           
                           
                              
                              2 Cases. Package drayage &c
                              
                              8
                              50
                           
                           
                              
                              
                              
                              
                              
                           
                           
                              
                              Oliveira Fernandes & Co.
                              
                              $152
                              25
                           
                        
                     
                  
                  
               